 UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 549United Brotherhood of Carpenters and Joiners of America,Local Union 1281,AFL-CIOandRichard Rapp and Harold,SouleandFuller Paint & Glass CompanyandAlaska Floors,Inc.CasesNos. 19-CD-35,19-CD-36, and 19-CD-37.May 4,1960DECISION, DETERMINATION OF DISPUTE, ANDORDER QUASHING NOTICE OF HEARINGThese proceedings arise under Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph 4(d) ofsection 8(b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . . . ."On December 9,1958, Richard Rapp and Harold Soule filed a chargealleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8(b) (4) (D) ofthe Act.This charge alleged, in substance, that, in connection withthe construction of the Government Hill school at Anchorage, Alaska,the Respondent had induced and encouraged employees of C & RBuilders, Inc., to engage in a concerted work stoppage, with an objectof forcing or requiring G & J Flooring Contractors, a subcontractoron this job, to assign the work of installing acoustical tile to membersof the Respondent rather than to members of Painters Local 1140, towhom G & J had previously assigned this work.On December 10, 1958, Fuller Paint & Glass Company filed a chargealleging violations of Section 8(b) (4) (D) of the Act.This chargealleged, in substance, that the Respondents had (1) in August 1958induced and encouraged employees of Tucker and Peterson at a projectin Anchorage, Alaska, to engage in a concerted work stoppage, and(2) in October 1958 induced and encouraged carpenters employed byAlta Construction Company at a project at Elmendorf Air Force Baseto engage in a concerted work stoppage, and that an object of theRespondent's conduct in each of these instances was to force or requireFuller to assign the installation of marlite and acoustical tile tomembers of the Respondent rather than to its own employees, to whomFuller had already assigned the work.On December 11, 1958, Alaska Floors, Inc., filed a charge allegingviolation of Section 8(b) (4) (D) of the Act. This charge alleged, insubstance, that the Respondent had induced and encouraged carpentersemployed by C & R Builders, Inc., to engage in a concerted workstoppage on a construction job for the Anchorage Telephone Ex-change, with the object of forcing Alaska Floors to assign the installa-127 NLRB No. 79. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of marlite to members of the Respondent rather than to its ownemployees.On February 16, 1959, the Regional Director for the NineteenthRegion issued a notice of charges filed, with order of consolidation andnotice of hearing.Thereafter on February 27, 1959, the Respondentand the Charging Parties in the above cases entered into a stipulationwaiving a hearing, and in lieu thereof agreed that the evidence ad-duced, including the transcript of testimony, in the matter of UnitedBrotherhood of Carpenters and Joiners of America, Local Union 1281,AFL-CIO, et al., Cases Nos. 19-CC-112, 117, 118, should be filed inthis proceeding and be considered by the Board as evidence adducedin this proceeding.The parties also waived oral argument but re-served the right to file proposed findings of fact and/or briefs.OnMarch 27, 1959, the Board approved the stipulation and transferredthis proceeding to the Board.No briefs addressed to this proceedinghave been received.Upon the entire record in these cases, the Board makes the following :FINDINGS OF FACT1.We find that Fuller Paint & Glass Company and G&-,J FlooringContractors are engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act to assert jurisdictionherein.2.International Brotherhood of Painters,Decorators and Paper-hangers of America, Local 1140,AFL-CIO, and United Brotherhoodof Carpenters and Joiners of America,Local Union 1281, AFL-CIO,are labor organizations within the meaning of the Act.3.The dispute:'The dispute here is caused by the efforts of the Respondent to ob-tain for its members the work of installing marlite and acoustical tileat certain projects.Both Fuller and G & J are parties to a valid col-lective bargaining contract with Painters,entered into on July 1,1958, which was in effect at the time of the events herein, and whichcovers the disputed work. The Respondent has alleged that this workiswithin its jurisdiction.The facts as to the specific disputes herealleged are set forth below.Case No. 19-CD-35:C &R Builders,Inc., was the general con-tractor on the Government Hill School project. In early November1958, G & J, which had a subcontract for the installation of marliteand other materials at this job, began to perform,assigning Rapp,one of its employees and a member of Painters,to the work. Therewere members of the Respondent working for the general contractor'Our statement of facts follows our findings in the related proceeding involving thesame Respondent in Cases Nos.19-CC-112, 19-CC-117,19-CC-118. UNITED BROTHERHOOD OF CARPENTERS, ETC., LOCAL 1281 551at this time and their job steward inquired of Rapp what his unionaffiliationwas.Rapp stated that he was a member of Painters.That afternoon Ingram, the Respondent's business agent, came tothe project, having been asked to do so by the general contractor, whofeared a stoppage.When asked by the members of his union whatto do, Ingram showed them a letter which allegedly conceded the dis-puted work to the Carpenters.Although Ingram told the men liewould have to replace them on the contractor's request if they left,shortly after speaking to him they all did leave.G & J did, there-after, assign another of its employees, a member of Respondent, tofinish the work.Case No. 19-CD-36:This case involves two incidents-one at theTucker and Peterson building in Anchorage, Alaska, and one at theEhnendorf Air Force Base.With respect to the latter, which wasalso litigated in Cases Nos. 19-CC-112, 117, 118, the Trial Examinerfound,2 and we agree, that the evidence does not establish the Re-spondent's responsibility for the stoppage there.We therefore donot base our determination herein on that incident.As to the otherincident, in August 1958, Tucker and Peterson were engaged in re-modeling a building in Anchorage, employing members of Respond-ent.Fuller had a contract for the installation of acoustical tile, whichit began to perform with Wainer and Flynn, its employees.Afterthey had been on the job for 3 or 4 days, Ingram appeared at the joband told Peterson that the work belonged to Respondent. Ingramalso talked to Mercer, the Carpenters steward at the job.The Car-penters told Peterson they would not work until the acoustical tilequestion was settled, and then left the jobsite.Thereafter Petersonand Willis (an official of Fuller) went to see Ingram at the Car-penters hall.Although Ingram denied that he had told the Carpen-ters to leave the job, there was also testimony that Mercer had toldPeterson the walkout was pursuant to Ingram's instructions.AfterWainer and Flynn were taken off the installation of acoustical tilethe Carpenters returned to work.Case No. 19-CD-37:With respect to this incident, we have alsoadopted the Trial Examiner's finding, in Cases Nos. 19-CC-112, 117,118, to which there is no exception, that the evidence does not estab-lish the Respondent's responsibility for the stoppage at the Anchor-age Telephone Exchange alleged herein. In these circumstances weshall quash the notice of hearing in this case.Contentions of the PartiesThe Charging Parties contend that by the conduct described above,the Respondent violated Section 8(b) (4) (D) of the Act.Although2 The General Counsel did not except to this finding 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent filed no brief herein, it is clear that it denies responsi-bility for the conduct described above.Applicability of the StatuteIn proceedings under Section 10(k) of the Act the Board is re-quired to find that there is reasonable cause to believe that Section8(b) (4) (D) has been violated before proceeding with a determina-tion of the dispute out of which the alleged unfair labor practicehas arisen.We have found here, in accordance with our findings in the relatedcases (Cases Nos. 19-CC-112, 117, 118) that the Respondent did in-duce or encourage employees to engage in work stoppages. It is alsoclear that an object of this conduct was to obtain for members of theRespondent work which had been assigned to members of Painters.There is therefore reasonable cause to believe that by this conduct theRespondent violated Section 8(b) (4) (D) of the Act.The disputein this proceeding is therefore properly before the Board for determi-nation under Section 10(k) of the Act.Merits of the DisputeIt is well established that an employer is free to make work assign-ments without being subject to pressure by a labor organizationseeking the work for its members unless the employer is thereby fail-ing to conform to an order or certification of the Board determiningthe bargaining representative for employers performing such work,or unless an employer is bound by an agreement to assign the work indispute to other employees.As Carpenters has no order, certification,or contract claim to the disputed work, we find it is not entitled, bymeans proscribed by Section 8(b) (4) (D), to force or require FullerPaint & Glass Company and G & J Flooring Contractors to assignthe disputed work to members of Carpenters rather than to their ownemployees who are members of Painters.We are not thereby to betaken as "assigning" the work to Painters.DETERMINATION OF DISPUTE AND ORDER QUASH-ING NOTICE OF HEARINGUpon the basis of the foregoing findings and the entire record theBoard makes the following determination of dispute in Cases Nos.19-CD-35 and 19-CD-30, pursuant to Section 10(k) of the Act.1.United Brotherhood of Carpenters and Joiners of America,Local Union 1281, AFL-CIO, is not and has not been entitled, bymeans proscribed by Section 8(b) (4) (D) of the Act, to force or re-quire G & J Flooring Contractors and Fuller Paint & Glass Companyto assign the disputed work to its members rather than to G & J GENERAL DRIVERS, WAREHOUSEMEN, ETC., LOCAL NO. 21 553Flooring Contractors and Fuller Paint & Glass Company's ownemployees who are not members of the Respondent.2.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondent shall notify the Regional Director forthe Nineteenth Region in writing whether or not it accepts the Board'sdetermination of this dispute, and whether or not it will refrain fromforcing or requiring G & J Flooring Contractors and Fuller Paint &Glass Company by means proscribed by Section 8(b) (4) (D) to as-sign the disputed work to its members rather than to employeesassigned to that work by G & J Flooring Contractors and FullerPaint & Glass Company who are not members of the Respondent.IT IS FURTHER ORDERED that the notice of hearinginCaseNo.19-CD-37 be, and it hereby is, quashed.MEMBERSRODGERS and JENKINS took no part in the considerationof the above Decision, Determination of Dispute, and Order QuashingNotice of Hearing.General Drivers, Warehousemen and Helpers Local Union No.21, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America;Local 581, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, AFL-CIO; Local 424, Hod Carriers, Building and Common LaborersUnion of America,AFL-CIO;Local 607, United Brotherhoodof Carpenters and Joiners,AFL-CIOandLeo W.Riney.CasesNos. 14-CC-113, 14-CC-144, 14-CC-145, and 14-CC-146.May 4,1960DECISION AND ORDEROn March 1, 1960, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed excep-tions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, and the entire record in this127 NLRB No. 80.